Exhibit 10.34

RECEIVABLES PURCHASE AND SALE AGREEMENT

Dated as of November 14, 2014

among

COMDATA TN, INC.

and

COMDATA NETWORK, INC. OF CALIFORNIA,

as the Sellers

and

COMDATA INC.

as Buyer



--------------------------------------------------------------------------------

CONTENTS

 

Clause    Subject Matter    Page   ARTICLE I    AGREEMENT TO PURCHASE AND SELL
   SECTION 1.1    Agreement To Purchase and Sell      2    SECTION 1.2    Timing
of Purchases      3    SECTION 1.3    Consideration for Purchases      3   
SECTION 1.4    Purchase and Sale Termination Date      3    SECTION 1.5   
Intention of the Parties      3    SECTION 1.6    Replacement of Existing
Receivables Assignments and Demand Notes      4    ARTICLE II    PURCHASE
REPORT; CALCULATION OF PURCHASE PRICE    SECTION 2.1    Purchase Report      4
   SECTION 2.2    Calculation of Purchase Price      4    ARTICLE III    PAYMENT
OF PURCHASE PRICE    SECTION 3.1    Initial Purchase Price Payment      5   
SECTION 3.2    Subsequent Purchase Price Payments      5    SECTION 3.3   
Settlement as to Specific Receivables and Dilution      6    SECTION 3.4   
Reconveyance of Receivables      7    ARTICLE IV    CONDITIONS OF PURCHASES   
SECTION 4.1    Conditions Precedent to Initial Purchase      7    SECTION 4.2   
Certification as to Representations and Warranties      8    ARTICLE V   
REPRESENTATIONS AND WARRANTIES OF THE SELLERS    SECTION 5.1    Existence and
Power      8    SECTION 5.2    Buyer and Governmental Authorization,
Contravention      9    SECTION 5.3    Binding Effect of Agreement      9   
SECTION 5.4    Accuracy of Information      9    SECTION 5.5    Actions, Suits
     9    SECTION 5.6    Taxes      9    SECTION 5.7    Compliance with
Applicable Laws      9    SECTION 5.8    Reliance on Separate Legal Identity   
  9   

 

-i-



--------------------------------------------------------------------------------

CONTENTS

 

Clause    Subject Matter    Page   SECTION 5.9    Investment Company      10   
SECTION 5.10    Perfection      10    SECTION 5.11    Creation of Receivables   
  10    SECTION 5.12    Credit and Collection Policy      10    SECTION 5.13   
Enforceability of Contracts      10    SECTION 5.14    Location and Offices     
10    SECTION 5.15    Good Title      10    SECTION 5.16    Names      11   
SECTION 5.17    Nature of Receivables      11    SECTION 5.18    Bulk Sales,
Margin Regulations, No Fraudulent Conveyance, Investment Company      11   
SECTION 5.19    Solvency      11    SECTION 5.20    Licenses, Contingent
Liabilities, and Labor Controversies      11    SECTION 5.21    Anti-Money
Laundering/International Trade Law Compliance      11    SECTION 5.22   
Reaffirmation of Representations and Warranties by the Seller      11    ARTICLE
VI    COVENANTS OF THE SELLERS    SECTION 6.1    Affirmative Covenants      12
   SECTION 6.2    Reporting Requirements      13    SECTION 6.3    Negative
Covenants      14    SECTION 6.4    Substantive Consolidation      15    SECTION
6.5    Seller shall not become a Sanctioned Person      17    ARTICLE VII   
ADDITIONAL RIGHTS AND OBLIGATIONS IN RESPECT OF RECEIVABLES    SECTION 7.1   
Rights of the Buyer      17    SECTION 7.2    Responsibilities of the Sellers   
  18    SECTION 7.3    Further Action Evidencing Purchases      18    SECTION
7.4    Application of Collections      19    SECTION 7.5    Ordinary Course of
Business      19    ARTICLE VIII    PURCHASE AND SALE TERMINATION EVENTS   
SECTION 8.1    Purchase and Sale Termination Events      19   

 

-ii-



--------------------------------------------------------------------------------

CONTENTS

 

Clause    Subject Matter    Page   SECTION 8.2    Remedies      20    ARTICLE IX
   INTENTIONALLY OMITTED    ARTICLE X    MISCELLANEOUS    SECTION 10.1   
Amendments, etc      20    SECTION 10.2    Notices, etc      21    SECTION 10.3
   No Waiver; Cumulative Remedies      21    SECTION 10.4    Binding Effect;
Assignability      21    SECTION 10.5    Governing Law      21    SECTION 10.6
   Intentionally Omitted      21    SECTION 10.7    SUBMISSION TO JURISDICTION
     21    SECTION 10.8    WAIVER OF JURY TRIAL      22    SECTION 10.9   
Captions and Cross References; Incorporation by Reference      22   
SECTION 10.10    Execution in Counterparts      22    SECTION 10.11   
Acknowledgment and Agreement      22    SECTION 10.12    No Proceeding      23
  

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule I

Location of Each Seller

Schedule II

Location of Books and Records of Seller

Schedule III

Trade Names

Schedule IV

Actions/Suits

EXHIBITS

 

Exhibit A

Form of Demand Note

 

iv



--------------------------------------------------------------------------------

This RECEIVABLES PURCHASE AND SALE AGREEMENT (as amended, restated, supplemented
or otherwise modified from time to time, this “Agreement”), dated as of
November 14, 2014 is entered into by and among COMDATA TN, INC., a Tennessee
corporation, COMDATA NETWORK INC. OF CALIFORNIA, a California corporation (each,
a “Seller”; and collectively, “Sellers”), and COMDATA INC., a Delaware
corporation (the “Buyer”).

DEFINITIONS

Unless otherwise indicated herein, capitalized terms used and not otherwise
defined in this Agreement are defined in Exhibit I to the Fifth Amended and
Restated Receivables Purchase Agreement, dated as of the date hereof (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Receivables Purchase Agreement”), among FleetCor Funding LLC (the
“SPV”), as Seller, FleetCor Technologies Operating Company, LLC (individually,
“FleetCor”), as initial Servicer (in such capacity, the “Servicer”), the various
Purchasers and Purchaser Agents from time to time party thereto, and PNC Bank,
National Association, as Administrator. All references herein to months are to
calendar months unless otherwise expressly indicated.

BACKGROUND:

1. The Sellers generate Receivables in the ordinary course of their businesses;

2. The Sellers, in order to finance their respective businesses, wish to sell
Receivables to the Buyer, and the Buyer is willing to purchase Receivables from
the Sellers, on the terms and subject to the conditions set forth herein;

3. The Sellers and the Buyer intend this transaction to be a true sale of
Receivables by each Seller to the Buyer, providing the Buyer with the full
benefits of ownership of the Receivables, and the Sellers and the Buyer do not
intend the transactions hereunder to be characterized as a loan from the Buyer
to any Seller

4. The Sellers retain liability for the provision of services giving rise to the
Receivables, including all money transmission obligations, and nothing herein
shall be deemed a transfer of such liability.

5. Comdata TN, Inc. and the Buyer (i) have entered into that certain Receivables
Assignment, dated as of September 30, 2013 (as amended, supplemented or
otherwise modified, the “TN Receivables Assignment”) and (ii) desire to hereby
amend, restate and replace in its entirety the TN Receivables Assignment.

6. Comdata Network, Inc. of California and the Buyer (i) have entered into that
certain Receivables Assignment, dated as of January 31, 2013 (as amended,
supplemented or otherwise modified, the “CA Receivables Assignment” and,
together with the TN Receivables Assignment, the “Existing Receivables
Assignments”) and (ii) desire to hereby amend, restate and replace in its
entirety the CA Receivables Assignment.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto agree as follows:

ARTICLE I

AGREEMENT TO PURCHASE AND SELL

SECTION 1.1 Agreement To Purchase and Sell. On the terms and subject to the
conditions set forth in this Agreement, each Seller, severally and for itself,
agrees to sell to the Buyer, and the Buyer agrees to purchase from such Seller,
from time to time on and after the Closing Date, but before the Purchase and
Sale Termination Date (as defined in Section 1.4), all of such Seller’s right,
title and interest in and to (collectively, the “Transferred Assets”):

(a) each Receivable of such Seller that existed and was owing to such Seller at
the closing of such Seller’s business on October 31, 2014 (the “Cut-off Date”);

(b) each Receivable generated by such Seller from and including the Cut-off Date
to but excluding the Purchase and Sale Termination Date;

(c) all rights to, but not the obligations of, such Seller under all Related
Security with respect to any of the foregoing Receivables;

(d) all monies due or to become due to such Seller with respect to any of the
foregoing;

(e) all books and records of such Seller to the extent related to any of the
foregoing;

(f) all collections and other proceeds and products of any of the foregoing (as
defined in the UCC) that are or were received by such Seller on or after the
Cut-off Date, including, without limitation, all funds which either are received
by such Seller, the Buyer or the Servicer from or on behalf of the Obligors in
payment of any amounts owed (including, without limitation, invoice price,
finance charges, interest and all other charges) in respect of any of the above
Receivables or are applied to such amounts owed by the Obligors (including,
without limitation, any insurance payments that such Seller, the Buyer, the SPV
or the Servicer applies in the ordinary course of its business to amounts owed
in respect of any of the above Receivables, and net proceeds of sale or other
disposition of repossessed goods or other collateral or property of the Obligors
in respect of any of the above Receivables or any other parties directly or
indirectly liable for payment of such Receivables); and

(g) all right, title and interest (but not obligations) in and to the Collection
Accounts, into which any Collections or other proceeds with respect to such
Receivables may be deposited, and any related investment property acquired with
any such collections or other proceeds (as such term is defined in the
applicable UCC).

All purchases and contributions hereunder shall be made without recourse, but
shall be made pursuant to, and in reliance upon, the representations, warranties
and covenants of the Sellers set forth in this Agreement and each other
Transaction Document. No obligation or liability to any

 

2



--------------------------------------------------------------------------------

Obligor on any Receivable is intended to be assumed by the Buyer hereunder, and
any such assumption is expressly disclaimed. The Buyer’s foregoing commitment to
purchase Receivables and the proceeds and rights described in clauses
(c) through (g) (collectively, the “Related Rights”) is herein called the
“Purchase Facility.”

SECTION 1.2 Timing of Purchases.

(a) Closing Date Purchases. Each Seller’s entire right, title and interest in
(i) each Receivable that existed and was owing to such Seller at the Cut-off
Date, (ii) all Receivables created by such Seller from and including the Cut-off
Date, to and including the Closing Date, and (iii) all Related Rights with
respect thereto automatically shall be deemed to have been sold by such Seller
to the Buyer on the Closing Date.

(b) Subsequent Purchases. After the Closing Date, until the Purchase and Sale
Termination Date, each Receivable and the Related Rights generated by each
Seller shall be deemed to have been sold by such Seller to the Buyer immediately
(and without further action) upon the creation of such Receivable.

SECTION 1.3 Consideration for Purchases. On the terms and subject to the
conditions set forth in this Agreement, the Buyer agrees to make Purchase Price
payments to the Sellers in accordance with Article III and to reflect all
contributions in accordance with Section 3.1.

SECTION 1.4 Purchase and Sale Termination Date. The “Purchase and Sale
Termination Date” shall be the earliest to occur of (a) the date the Purchase
Facility is terminated pursuant to Section 8.2 and (b) the Payment Date
immediately following the day on which the Sellers shall have given written
notice to the Buyer, the Administrator and each Purchaser Agent at or prior to
10:00 a.m. (New York City time) that the Sellers desire to terminate this
Agreement.

SECTION 1.5 Intention of the Parties. It is the express intent of each Seller
and the Buyer that each conveyance by such Seller to the Buyer pursuant to this
Agreement of the Transferred Assets, including without limitation, all
Receivables, if any, constituting general intangibles as defined in the UCC, and
all Related Rights be construed as a valid and perfected sale and absolute
assignment (without recourse except as provided herein) of such Transferred
Assets by such Seller to the Buyer (rather than the grant of a security interest
to secure a debt or other obligation of such Seller) and that the right, title
and interest in and to such Transferred Assets conveyed to the Buyer be prior to
the rights of and enforceable against all other Persons at any time, including,
without limitation, lien creditors, secured lenders, purchasers and any Person
claiming through such Seller. However, if, contrary to the mutual intent of the
parties, any conveyance of Transferred Assets, including without limitation any
Receivables constituting general intangibles, is not construed to be both a
valid and perfected sale and absolute assignment of such Transferred Assets, and
a conveyance of such Transferred Assets that is prior to the rights of and
enforceable against all other Persons at any time, including without limitation
lien creditors, secured lenders, purchasers and any Person claiming through such
Seller, then, it is the intent of such Seller and the Buyer that (i) this
Agreement also shall be deemed to be, and hereby is, a security agreement within
the meaning of the UCC; and (ii) such Seller shall be deemed to have granted to
the Buyer as of the date of this Agreement, and such Seller hereby grants to the
Buyer a security interest in, to and under all of such Seller’s right, title and
interest in and to the Transferred Assets.

 

3



--------------------------------------------------------------------------------

SECTION 1.6 Replacement of Existing Receivables Assignments and Demand Notes.
This Agreement amends, restates, replaces and supersedes each Existing
Receivables Assignment effective as of the date hereof. Each sale, assignment
and transfer of Receivables and other property and rights under the Existing
Receivables Assignments that occurred on or prior to the date hereof is hereby
ratified and confirmed, and such Receivables shall be subject to all the terms
and conditions of this Agreement applicable to Receivables sold, assigned or
otherwise transferred hereunder on and after the date hereof. Each of the TN
Demand Note and the CA Demand Note is hereby cancelled and replaced in its
entirety with the Demand Note issued hereunder by the Buyer to Comdata TN, Inc.
and Comdata Network, Inc. of California, respectively, and each such Demand
Note’s initial outstanding principal balance (prior to giving effect to initial
Purchase Price payment pursuant to Section 3.1) shall be equal to the aggregate
outstanding principal balance of the applicable Seller’s TN Demand Note or CA
Demand Note (as the case may be) set forth above.

ARTICLE II

PURCHASE REPORT; CALCULATION OF PURCHASE PRICE

SECTION 2.1 Purchase Report. On the Closing Date and on the 25th day of each
calendar month thereafter (or if such day is not a Business Day, the next
occurring Business Day) (each such date, a “Monthly Purchase Report Date”), the
Servicer shall deliver to the Buyer and each Seller a report (each such report
being herein called a “Purchase Report”) setting forth, among other things:

(a) Receivables purchased by the Buyer from each Seller on the Closing Date (in
the case of the Purchase Report to be delivered on the Closing Date);

(b) Receivables purchased by the Buyer from each Seller during the period
commencing on the Monthly Purchase Report Date immediately preceding such
Monthly Purchase Report Date to (but not including) such Monthly Purchase Report
Date (in the case of each subsequent Purchase Report); and

(c) the calculations of reductions of the Purchase Price for any Receivables as
provided in Section 3.3 (a) and (b).

SECTION 2.2 Calculation of Purchase Price. The “Purchase Price” to be paid to
each Seller for the Receivables that are purchased hereunder from such Seller
shall be determined in accordance with the following formula:

 

PP

  =    OB x FMVD

where:

PP

  =    Purchase Price for each Receivable as calculated on the relevant Payment
Date.

 

4



--------------------------------------------------------------------------------

OB

  =    The Outstanding Balance of such Receivable on the relevant Payment Date.

FMVD

  =    Fair Market Value Discount, as measured on such Payment Date, which is
equal to the quotient (expressed as percentage) of (a) one divided by (b) the
sum of (i) one, plus (ii) the product of (A) the Prime Rate on such Payment
Date, and (B) a fraction, the numerator of which is the Days’ Sales Outstanding
(calculated as of the last Business Day of the calendar month next preceding
such Payment Date) and the denominator of which is 365.

“Payment Date” means (i) the Closing Date and (ii) each Business Day thereafter
that the Sellers are open for business.

“Prime Rate” means a per annum rate equal to the “Prime Rate” as published in
the “Money Rates” section of The Wall Street Journal or if such information
ceases to be published in The Wall Street Journal, such other publication as
determined by the Administrator in its sole discretion.

ARTICLE III

PAYMENT OF PURCHASE PRICE

SECTION 3.1 Initial Purchase Price Payment. On the terms and subject to the
conditions set forth in this Agreement, the Buyer agrees to pay to each Seller
the Purchase Price for the purchase to be made from such Seller on the Closing
Date partially in cash (in an amount to be agreed between the Buyer and such
Seller and set forth in the initial Purchase Report) and partially by issuing a
promissory note in the form of Exhibit A to such Seller with an initial
principal balance equal to sum of (x) the remaining Purchase Price, plus (y) the
applicable initial principal amount (if any) set forth in Section 1.6 (each such
promissory note, as it may be amended, supplemented, endorsed or otherwise
modified from time to time, together with all promissory notes issued from time
to time in substitution therefor or renewal thereof in accordance with the
Transaction Documents, each being herein called a “Demand Note”).

SECTION 3.2 Subsequent Purchase Price Payments. On each Payment Date subsequent
to the Closing Date, on the terms and subject to the conditions set forth in
this Agreement, the Buyer shall pay to each Seller the Purchase Price for the
Receivables generated by such Seller on such Payment Date (i) in cash or (ii) if
elected by the Buyer in its sole discretion, by increasing the principal amount
outstanding under such Seller’s Demand Note by an amount equal to the portion
(if any) of such Purchase Price not otherwise paid in cash pursuant to clause
(i) above.

Each Seller shall make all appropriate record keeping entries with respect to
each of the Demand Notes to reflect the foregoing payments and reductions made
pursuant to Section 3.3, and each Seller’s books and records shall constitute
rebuttable presumptive evidence of the principal amount of, and accrued interest
on, each of the Demand Notes at any time. Each Seller shall mark the Demand
Notes “CANCELED” and to return such Demand Notes to the Buyer upon the final
payment thereof after the occurrence of the Purchase and Sale Termination Date.

 

5



--------------------------------------------------------------------------------

SECTION 3.3 Settlement as to Specific Receivables and Dilution.

(a) If, (i) on the day of purchase or contribution of any Receivable from an
Seller hereunder, any of the representations or warranties set forth in Sections
5.10, 5.15 and 5.17 are not true with respect to such Receivable or (ii) as a
result of any action or inaction (other than solely as a result of the failure
to collect such Receivable due to a discharge in bankruptcy or similar
insolvency proceeding or other credit related reasons with respect to the
relevant Obligor) of such Seller, on any subsequent day, any of such
representations or warranties set forth in Sections 5.10, 5.15 and 5.17 is no
longer true with respect to such Receivable, then the Purchase Price with
respect to such Receivable shall be reduced by an amount equal to the
Outstanding Balance of such Receivable and shall be accounted to such Seller as
provided in clause (c) below; provided, that if the Buyer thereafter receives
payment on account of Collections due with respect to such Receivable, the Buyer
promptly shall deliver such funds to such Seller.

(b) If, on any day, the Outstanding Balance of any Receivable purchased
hereunder is reduced or adjusted as a result of any defective, rejected,
returned goods or services, or any discount or other adjustment made by any
Seller, the Buyer or the Servicer or any setoff or dispute between any Seller or
the Servicer and an Obligor as indicated on the books of the Buyer (or, for
periods prior to the Closing Date, the books of such Seller), then the Purchase
Price with respect to such Receivable shall be reduced by the amount of such net
reduction and shall be accounted to such Seller as provided in clause (c) below.

(c) Any reduction in the Purchase Price of any Receivable pursuant to clause
(a) or (b) above shall be applied as a credit for the account of the Buyer
against the Purchase Price of Receivables subsequently purchased by the Buyer
from such Seller hereunder; provided, however if there have been no purchases of
Receivables from such Seller (or insufficiently large purchases of Receivables)
to create a Purchase Price sufficient to so apply such credit against, the
amount of such credit:

(i) to the extent of any outstanding principal balance under the Demand Note
payable to such Seller, shall be deemed to be a payment under, and shall be
deducted from the principal amount outstanding under, the Demand Note payable to
such Seller; and

(ii) after making any deduction pursuant to clause (i) above, shall be paid in
cash to the Buyer by such Seller in the manner and for application as described
in the following proviso;

provided, further, that at any time (y) when a Termination Event or an Unmatured
Termination Event exists under the Receivables Purchase Agreement or (z) on or
after the Purchase and Sale Termination Date, the amount of any such credit
shall be paid by such Seller to the SPV (as Buyer’s assignee) by deposit in
immediately available funds into a Collection Account for application by the
Servicer to the same extent as if Collections of the applicable Receivable in
such amount had actually been received on such date.

 

6



--------------------------------------------------------------------------------

SECTION 3.4 Reconveyance of Receivables. In the event that a Seller has paid to
the Buyer the full Outstanding Balance of any Receivable pursuant to
Section 3.3, the Buyer shall reconvey such Receivable to such Seller, without
representation or warranty, but free and clear of all liens, security interests,
charges, and encumbrances created by the Buyer.

ARTICLE IV

CONDITIONS OF PURCHASES

SECTION 4.1 Conditions Precedent to Initial Purchase. The initial purchase
hereunder is subject to the condition precedent that the Buyer and the
Administrator (as the Buyer’s and the SPV’s assignee) and each Purchaser Agent
shall have received, on or before the Closing Date, the following, each (unless
otherwise indicated) dated the Closing Date, and each in form and substance
satisfactory to the Buyer and the Administrator and each Purchaser Agent:

(a) A copy of the resolutions of the board of directors or managers of each
Seller approving the Transaction Documents to be executed and delivered by it
and the transactions contemplated hereby and thereby, certified by the Secretary
or Assistant Secretary of such Seller;

(b) Good standing certificates for each Seller issued as of a recent date
acceptable to the Buyer and the Administrator (as the Buyer’s assignee) by the
Secretary of State of the jurisdiction of such Seller’s organization and each
jurisdiction where such Seller is qualified to transact business;

(c) A certificate of the Secretary or Assistant Secretary of each Seller
certifying the names and true signatures of the officers authorized on such
Person’s behalf to sign the Transaction Documents to be executed and delivered
by it (on which certificate the Servicer, the Buyer, the Administrator and each
Purchaser Agent may conclusively rely until such time as the Servicer, the
Buyer, the Administrator and each Purchaser Agent shall receive from such Person
a revised certificate meeting the requirements of this clause (c));

(d) The certificate or articles of incorporation or other organizational
document of each Seller duly certified by the Secretary of State of the
jurisdiction of such Seller’s organization as of a recent date, together with a
copy of the by-laws of such Seller, each duly certified by the Secretary or an
Assistant Secretary of such Seller;

(e) Proper financing statements to be filed on or promptly after the Closing
Date or time-stamped receipt copies of proper financing statements filed prior
to the Closing Date, as applicable, name each Seller as the debtor/seller, the
Buyer as the buyer/assignor, the SPV as a subsequent buyer/assignor and the
Administrator as ultimate secured party/assignee of the Receivables generated by
such Seller as may be necessary or, in the Buyer’s or the Administrator’s
opinion, desirable under the UCC of all appropriate jurisdictions to perfect the
Buyer’s ownership interest in all Receivables and such other rights, accounts,
instruments and moneys (including, without limitation, Related Security) in
which an ownership or security interest has been assigned to it hereunder;

 

7



--------------------------------------------------------------------------------

(f) A written search report from a Person satisfactory to the Buyer and the
Administrator listing all effective financing statements that name the Sellers
as debtors or sellers and that are filed in all jurisdictions in which filings
may be made against such Person pursuant to the applicable UCC, together with
copies of such financing statements, and tax and judgment lien search reports
from a Person satisfactory to the Buyer showing no evidence of such liens filed
against any Seller;

(g) Proper financing statements to be filed on or promptly after the Closing
Date or time-stamped receipt copies of proper financing statements filed prior
to the Closing Date, as applicable, necessary to release all security interests
and other rights of any Person in the Transferred Assets previously granted by
any Seller;

(h) A favorable opinion of King & Spalding LLP, counsel to the Sellers, in form
and substance satisfactory to the Buyer, the Administrator and each Purchaser
Agent;

(i) A Demand Note in favor of each Seller, duly executed by the Buyer; and

(j) Evidence (i) of the execution and delivery by each of the parties thereto of
each of the other Transaction Documents to be executed and delivered in
connection herewith and (ii) that each of the conditions precedent to the
execution, delivery and effectiveness of such other Transaction Documents has
been satisfied to the Buyer’s and the Administrator’s satisfaction.

SECTION 4.2 Certification as to Representations and Warranties. Each Seller, by
accepting the Purchase Price related to each purchase of Receivables generated
by such Seller, shall be deemed to have certified that the representations and
warranties contained in Article V, as from time to time amended in accordance
with the terms hereof, are true and correct on and as of such day, with the same
effect as though made on and as of such day (except for representations and
warranties which apply to an earlier date, in which case such representations
and warranties shall be true and correct as of such earlier date).

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

In order to induce the Buyer to enter into this Agreement and to make purchases
hereunder, each Seller hereby represents and warrants with respect to itself
that each representation and warranty concerning it or the Receivables sold by
it hereunder, that is contained in the Receivables Purchase Agreement is true
and correct, and hereby makes the representations and warranties set forth in
this Article V.

SECTION 5.1 Existence and Power. Such Seller is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization, and
has all power and authority and all governmental licenses, authorizations,
consents and approvals required to carry on its business in each jurisdiction in
which its business is conducted except if failure to have such licenses,
authorizations, consents or approvals would not reasonably be expected to have a
Material Adverse Effect.

 

8



--------------------------------------------------------------------------------

SECTION 5.2 Buyer and Governmental Authorization, Contravention. The execution,
delivery and performance by such Seller of this Agreement are within such
Seller’s company powers, have been duly authorized by all necessary company
action, require no action by or in respect of, or filing with (other than the
filing of the UCC financing statements and continuation statements contemplated
hereunder), any governmental body, agency or official, and, do not contravene,
or constitute a default under, any provision of applicable law or regulation or
of the organizational documents of such Seller or of any agreement, judgment,
injunction, order, decree or other instrument binding upon such Seller or result
in the creation or imposition of any lien (other than liens in favor of the
Buyer, SPV and Administrator under the Transaction Documents) on assets of such
Seller or any of its Subsidiaries.

SECTION 5.3 Binding Effect of Agreement. This Agreement and each of the other
Transaction Documents to which it is a party constitutes the legal, valid and
binding obligation of such Seller enforceable against such Seller in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity, regardless of
whether enforceability is considered in a proceeding in equity or at law.

SECTION 5.4 Accuracy of Information. All information heretofore furnished by
such Seller to the Buyer, the Administrator or any Purchaser Agent pursuant to
or in connection with this Agreement or any other Transaction Document or any
transaction contemplated hereby or thereby is, and all such information
hereafter furnished by such Seller to the Buyer, the Administrator or any
Purchaser Agent in writing pursuant to this Agreement or any Transaction
Document will be, true and accurate in all material respects on the date such
information is stated or certified.

SECTION 5.5 Actions, Suits. Except as set forth in Schedule IV, there are no
actions, suits or proceedings pending or, to the best of such Seller’s
knowledge, threatened against or affecting such Seller or any of its Affiliates
or their respective properties, in or before any court, arbitrator or other
body, which could reasonably be expected to have a Material Adverse Effect upon
the ability of such Seller (or such Affiliate) to perform its obligations under
this Agreement or any other Transaction Document to which it is a party.

SECTION 5.6 Taxes. Such Seller has filed or caused to be filed all U.S. federal
income tax returns and all other material returns, statements, forms and reports
for taxes, domestic or foreign, required to be filed by it and has paid all
taxes payable by it which have become due or any assessments made against it or
any of its property and all other material taxes, fees or other charges imposed
on it or any of its property by any Governmental Authority.

SECTION 5.7 Compliance with Applicable Laws. Such Seller is in compliance with
the requirements of all applicable laws, rules, regulations and orders of all
governmental authorities except to the extent that the failure to comply would
not be reasonably expected to have a Material Adverse Effect. In addition,
no Receivable sold hereunder contravenes any laws, rules or regulations
applicable thereto or to such Seller.

SECTION 5.8 Reliance on Separate Legal Identity. Such Seller acknowledges that
each of the Purchasers, the Purchaser Agents and the Administrator are entering
into the Transaction Documents to which they are parties in reliance upon the
SPV’s identity as a legal entity separate from such Seller, the Buyer and their
respective Affiliates.

 

9



--------------------------------------------------------------------------------

SECTION 5.9 Investment Company. Such Seller is not an “investment company,” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

SECTION 5.10 Perfection. Immediately preceding its sale of each Receivable
hereunder, such Seller was the owner of such Receivable sold or purported to be
sold, free and clear of any Adverse Claims, other than Permitted Encumbrances,
and each such sale hereunder constitutes a valid sale, transfer and assignment
of all of such Seller’s right, title and interest in, to and under the
Receivables sold by it, free and clear of any Adverse Claims, other than
Permitted Encumbrances. On or before the date hereof and before the generation
by such Seller of any new Receivable to be sold or otherwise conveyed hereunder,
all financing statements and other documents, if any, required to be recorded or
filed in order to perfect and protect the Buyer’s ownership interest in such
Receivable against all creditors of and purchasers from such Seller will have
been duly filed in each filing office necessary for such purpose, and all filing
fees and taxes, if any, payable in connection with such filings shall have been
paid in full.

SECTION 5.11 Creation of Receivables. Such Seller has exercised at least the
same degree of care and diligence in the creation of the Receivables sold or
otherwise transferred hereunder as it has exercised in connection with the
creation of receivables originated by it and not so transferred hereunder.

SECTION 5.12 Credit and Collection Policy. Such Seller has complied in all
material respects with its Credit and Collection Policy in regard to each
Receivable sold by it hereunder and related Contract.

SECTION 5.13 Enforceability of Contracts. Each Contract related to any
Receivable sold by such Seller hereunder is effective to create, and has
created, a legal, valid and binding obligation of the related Obligor to pay the
outstanding balance of such Receivable, enforceable against the Obligor in
accordance with its terms, without being subject to any defense, deduction,
offset or counterclaim and such Seller has fully performed its obligations under
such Contract.

SECTION 5.14 Location and Offices. As of the date hereof, such Seller’s location
(as such term is defined in the applicable UCC) is at the address set forth on
Schedule I hereto, and such location has not been changed for at least four
months before the date hereof. The offices where such Seller keeps all records
concerning the Receivables are located at the addresses set forth on Schedule II
hereto or such other locations of which the Buyer and the Administrator (as the
Buyer’s assignee) has been given written notice in accordance with the terms
hereof.

SECTION 5.15 Good Title. Upon the creation of each new Receivable sold or
otherwise conveyed or purported to be conveyed hereunder and on the Closing Date
for then existing Receivables, the Buyer shall have a valid and perfected first
priority ownership interest in each Receivable sold to it hereunder, free and
clear of any Adverse Claim other than Permitted Encumbrances.

 

10



--------------------------------------------------------------------------------

SECTION 5.16 Names. Except as described in Schedule III, such Seller has not
used any corporate or company names, trade names or assumed names other than its
name set forth on the signature pages of this Agreement at any time during the
previous five years.

SECTION 5.17 Nature of Receivables. Each Pool Receivable purchased hereunder and
included in the calculation of Net Receivables Pool Balance is, on the date of
such purchase or contribution, an Eligible Receivable.

SECTION 5.18 Bulk Sales, Margin Regulations, No Fraudulent Conveyance,
Investment Company. No transaction contemplated hereby requires compliance with
or will become subject to avoidance under any bulk sales act or similar law.
No use of funds obtained by such Seller hereunder will conflict with or
contravene Regulation T, U or X of the Federal Reserve Board. No purchase
hereunder constitutes a fraudulent transfer or conveyance under any United
States federal or applicable state bankruptcy or insolvency laws or is otherwise
void or voidable under such or similar laws or principles or for any other
reason.

SECTION 5.19 Solvency. On the date hereof, and on the date of each purchase or
contribution hereunder (both before and after giving effect to such purchase or
contribution), such Seller shall be Solvent.

SECTION 5.20 Licenses, Contingent Liabilities, and Labor Controversies.

(a) Such Seller has not failed to obtain any licenses, permits, franchises or
other governmental authorizations necessary to the ownership of its properties
or to the conduct of its business.

(b) There are no labor controversies pending against such Seller that have had
(or could be reasonably expected to have) a Material Adverse Effect.

SECTION 5.21 Anti-Money Laundering/International Trade Law Compliance. Such
Seller is not a Sanctioned Person. Such Seller, either in its own right or
through any third party, (a) has none of its assets in a Sanctioned Country or
in the possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (b) does no business in or with, or derives any of its
income from investments in or transactions with, any Sanctioned Country or
Sanctioned Person in violation of any Anti-Terrorism Law; or (c) does not engage
in any dealings or transactions prohibited by any Anti-Terrorism Law.

SECTION 5.22 Reaffirmation of Representations and Warranties by the Seller. On
each day that a new Receivable is created, and when sold to the Buyer hereunder,
such Seller shall be deemed to have certified that all representations and
warranties set forth in this Article V are true and correct on and as of such
day (except for representations and warranties which apply as to an earlier date
(in which case such representations and warranties shall be true and correct as
of such earlier date)).

 

11



--------------------------------------------------------------------------------

ARTICLE VI

COVENANTS OF THE SELLERS

SECTION 6.1 Affirmative Covenants. From the date hereof until the first day
following the Purchase and Sale Termination Date, each Seller will, unless the
Administrator, the SPV, the Buyer and the Majority Purchaser Agents shall
otherwise consent in writing:

(a) General Information. Such Seller shall furnish to the Buyer, the SPV, the
Administrator and each Purchaser Agent such information as such Person may from
time to time reasonably request.

(b) Furnishing of Information and Inspection of Records. Such Seller will
furnish to the Buyer, the SPV, the Administrator and each Purchaser Agent from
time to time such information with respect to the Receivables as such Person may
reasonably request. Such Seller will, at such Seller’s expense, during regular
business hours with prior written notice (i) so long as no Termination Event has
occurred, not more than once during each fiscal quarter, permit the Buyer, the
SPV, the Administrator or any Purchaser Agent, or their respective agents or
representatives, (A) to examine and make copies of and abstracts from all books
and records relating to the Receivables or other Pool Assets and (B) to visit
the offices and properties of such Seller for the purpose of examining such
books and records, and to discuss matters relating to the Receivables, other
Related Rights or such Seller’s performance hereunder or under the other
Transaction Documents to which it is a party with any of the officers,
directors, employees or independent public accountants of such Seller (provided
that representatives of such Seller are present during such discussions) having
knowledge of such matters and (ii) without limiting the provisions of clause
(i) above, during regular business hours, at Seller’s expense, upon reasonable
prior written notice from the Buyer, the SPV, the Administrator or any Purchaser
Agent, permit certified public accountants or other auditors acceptable to the
Administrator and the Majority Purchaser Agents to conduct, a review of its
books and records with respect to the Receivables; provided, that such Seller
shall only be responsible for the expenses incurred in connection with one
(1) review for any calendar year pursuant to this clause (ii), so long as no
Termination Event has occurred.

(c) Keeping of Records and Books. Such Seller will have and maintain
(i) administrative and operating procedures (including an ability to recreate
records if originals are destroyed), (ii) adequate facilities, personnel and
equipment and (iii) all records and other information reasonably necessary for
collection of the Receivables originated by such Seller (including records
adequate to permit the daily identification of each new such Receivable and all
Collections of, and adjustments to, each existing such Receivable). Such Seller
will give the Buyer, the SPV, the Administrator and each Purchaser Agent prior
notice of any change in such administrative and operating procedures that causes
them to be materially different from the procedures described to the Buyer, the
SPV, the Administrator and each Purchaser Agent on or before the date hereof as
such Seller’s then existing or planned administrative and operating procedures
for collecting Receivables.

(d) Performance and Compliance with Receivables and Contracts. Such Seller will
at its expense timely and fully perform and comply in all material respects with
all provisions, covenants and other promises required to be observed by it under
all Contracts or other documents or agreements related to the Receivables.

 

12



--------------------------------------------------------------------------------

(e) Credit and Collection Policy. Such Seller will comply in all material
respects with its Credit and Collection Policy in regard to each Receivable
originated by it and any related Contract or other related document or
agreement.

(f) Receivables Purchase Agreement. Such Seller will perform and comply in all
material respects with each covenant and other undertaking in the Receivables
Purchase Agreement that the Buyer undertakes to cause such Seller to perform,
subject to any grace periods for such performance provided for in the
Receivables Purchase Agreement.

(g) Preservation of Existence. Such Seller shall preserve and maintain its
existence as a corporation, partnership or limited liability company, as
applicable, and all rights, franchises and privileges in the jurisdiction of its
organization, and qualify and remain qualified in good standing as a foreign
corporation, partnership or limited liability company, as applicable, in each
jurisdiction where the failure to preserve and maintain such existence, rights,
franchises, privileges and qualification would be reasonably expected to have a
Material Adverse Effect.

(h) Location of Records. Keep its location (as such term is defined in the
applicable UCC), and the offices where it keeps its records concerning or
related to Receivables, at the address(es) referred to in Schedule I or Schedule
II, respectively, or, upon 30 days’ prior written notice to the Buyer, the SPV,
the Administrator and each Purchaser Agent, at such other locations in
jurisdictions where all action required by Section 7.3 shall have been taken and
completed.

(i) Legend. Each Seller shall place on the most recent and on all subsequent,
summary master control data processing reports a legend or notification stating
that the Pool Receivables have been sold to the Buyer pursuant to this
Agreement, sold or contributed to the SPV pursuant to the Amended and Restated
Purchase and Sale Agreement and sold or pledged to the Administrator pursuant to
the Receivables Purchase Agreement.

SECTION 6.2 Reporting Requirements. From the date hereof until the first day
following the Purchase and Sale Termination Date, each Seller will, unless the
Buyer, the SPV, the Administrator and the Majority Purchaser Agents shall
otherwise consent in writing, furnish to the Buyer, the Administrator and the
Majority Purchaser Agents:

(a) Purchase and Sale Termination Events. As soon as possible, and in any event
within three (3) Business Days after such Seller becomes aware of the occurrence
of each Purchase and Sale Termination Event or each event which with notice or
the passage of time or both would become a Purchase and Sale Termination Event
(an “Unmatured Purchase and Sale Termination Event”), a written statement of the
chief financial officer or chief accounting officer of such Seller describing
such Purchase and Sale Termination Event or Unmatured Purchase and Sale
Termination Event and the action that such Seller proposes to take with respect
thereto, in each case in reasonable detail;

 

13



--------------------------------------------------------------------------------

(b) Proceedings. As soon as possible and in any event within three (3) Business
Days after such Seller becomes aware thereof, written notice of (i) litigation,
investigation or proceeding of the type described in Section 5.5 not previously
disclosed to the Buyer, the Administrator and each Purchaser Agent which would
reasonably be expected to have a Material Adverse Effect, and (ii) all material
adverse developments that have occurred with respect to any previously disclosed
litigation, proceedings and investigations; and

(c) Other. Promptly, from time to time, such other information, documents,
records or reports respecting the Receivables or the conditions or operations,
financial or otherwise, of such Seller as the Buyer, the Administrator or any
Purchaser Agent may from time to time reasonably request in order to protect the
interests of the Buyer, the Purchasers, the Purchaser Agents or the
Administrator under or as contemplated by the Transaction Documents.

SECTION 6.3 Negative Covenants. From the date hereof until the first date
following the Purchase and Sale Termination Date when no Aggregate Capital or
Discount with respect to the Purchased Interest remains outstanding and all
obligations of such Seller to the Buyer and its assigns have been satisfied in
full, each Seller agrees that, unless the Buyer, the Administrator and the
Majority Purchaser Agents shall otherwise consent in writing, it shall not:

(a) Sales, Liens, Etc. Except as otherwise provided herein or in any other
Transaction Document, sell, assign (by operation of law or otherwise) or
otherwise dispose of, or create or suffer to exist any Adverse Claim (other than
Permitted Encumbrances) upon or with respect to, any Receivable sold or
otherwise conveyed or purported to be sold or otherwise conveyed hereunder or
related Contract or Related Security, or any interest therein, or any
Collections thereon, or assign any right to receive income in respect thereof.

(b) Extension or Amendment of Receivables. Except as otherwise permitted in
Section 4.2(a) of the Receivables Purchase Agreement and the applicable Credit
and Collection Policy, extend, amend or otherwise modify the terms of any
Receivable in any material respect generated by it that is sold or otherwise
conveyed hereunder, or amend, modify or waive, in any material respect, the
provisions of any Contract related thereto.

(c) Change in Business or Credit and Collection Policy. (i) Make any change in
the character of its business, which change would impair the collectibility of
any Pool Receivable or (ii) make any change in its Credit and Collection Policy
that would reasonably be expected to materially adversely affect the
collectibility of the Receivables, the enforceability of any related Contract or
its ability to perform its obligations under the related Contract or the
Transaction Documents, in the case of either (i) or (ii) above, without the
prior written consent of the Administrator and the Majority Purchaser Agents. No
Seller shall make any written change in any Credit and Collection Policy without
giving prior written notice thereof to the Administrator and the Majority
Purchaser Agents.

 

14



--------------------------------------------------------------------------------

(d) Receivables Not to be Evidenced by Promissory Notes or Chattel Paper. Except
as otherwise provided in the Receivables Purchase Agreement in regard to
servicing, take any action to cause or permit any Receivable generated by it
that is sold by it hereunder to become evidenced by any “instrument” or “chattel
paper” (as defined in the applicable UCC).

(e) Mergers, Acquisitions, Sales, etc. (i) Be a party to any merger,
consolidation or other restructuring, except a merger, consolidation or other
restructuring where the Buyer, the Administrator and each Purchaser Agent have
each (A) received 30 days’ prior notice thereof, (B) consented in writing
thereto, (C) received executed copies of all documents, certificates and
opinions (including, without limitation, opinions relating to bankruptcy and UCC
matters) as the Buyer, the Administrator or any Purchaser Agent shall request
and (D) been satisfied that all other action to perfect and protect the
interests of the Buyer and the Administrator, on behalf of the Purchasers, in
and to the Receivables to be sold by it hereunder and other Related Rights, as
requested by the Buyer, the Administrator or any Purchaser Agent shall have been
taken by, and at the expense of such Seller (including the filing of any UCC
financing statements, the receipt of certificates and other requested documents
from public officials and all such other actions required pursuant to
Section 7.3) or (ii) directly or indirectly sell, transfer, assign, convey or
lease (A) whether in one or a series of transactions, all or substantially all
of its assets (other than Receivables or interests therein which shall be
governed by clause (B) below) or (B) any Receivables or any interest therein
(other than pursuant to this Agreement) unless such Receivables are created
after the Purchase and Sale Termination Date and are not financed under the
Transaction Documents.

(f) Collection Account Banks. Make any changes in its instructions to Obligors
regarding Collections on Receivables sold or otherwise conveyed by it hereunder
or add or terminate any bank as a Collection Account Bank unless the
requirements of Section 1(f) of Exhibit IV to the Receivables Purchase Agreement
have been met.

(g) Accounting for Purchases. Account for or treat (whether in financial
statements or otherwise) the transactions contemplated hereby in any manner
other than as sales of the Transferred Assets by such Seller to the Buyer.

(h) Transaction Documents. Enter into, execute, deliver or otherwise become
bound after the Closing Date by any agreement, instrument, document or other
arrangement that restricts the right of such Seller to amend, supplement, amend
and restate or otherwise modify, or to extend or renew, or to waive any right
under, this Agreement or any other Transaction Document.

SECTION 6.4 Substantive Consolidation. Each Seller hereby acknowledges that this
Agreement and the other Transaction Documents are being entered into in reliance
upon the SPV’s identity as a legal entity separate from such Seller, the Buyer
and their respective Affiliates. Therefore, from and after the date hereof, each
Seller shall take all reasonable steps necessary to make it apparent to third
Persons that the SPV is an entity with assets and liabilities distinct from
those of such Seller and any other Person, and is not a division of such Seller,
its

 

15



--------------------------------------------------------------------------------

Affiliates or any other Person. Without limiting the generality of the foregoing
and in addition to and consistent with the other covenants set forth herein,
such Seller shall take such actions as shall be required in order that:

(a) such Seller shall not be involved in the day to day management of the SPV;

(b) such Seller shall maintain separate corporate records and books of account
from the SPV and otherwise will observe corporate formalities and have a
separate area from the SPV for its business (which may be located at the same
address as the SPV, and, to the extent that it and the SPV have offices in the
same location, there shall be a fair and appropriate allocation of overhead
costs between them, and each shall bear its fair share of such expenses);

(c) the financial statements and books and records of such Seller shall be
prepared after the date of creation of the SPV to reflect and shall reflect the
separate existence of the SPV; provided, that the SPV’s assets and liabilities
may be included in a consolidated financial statement issued by an affiliate of
the SPV; provided, however, that any such consolidated financial statement or
the notes thereto shall make clear that the SPV’s assets are not available to
satisfy the obligations of such affiliate;

(d) except as permitted by the Receivables Purchase Agreement, (i) such Seller
shall maintain its assets (including, without limitation, deposit accounts)
separately from the assets (including, without limitation, deposit accounts) of
the SPV and (ii) the SPV’s assets, and records relating thereto, have not been,
are not, and shall not be, commingled with those of the SPV;

(e) all of the SPV’s business correspondence and other communications shall be
conducted in the SPV’s own name and on its own stationery;

(f) such Seller shall not act as an agent for the SPV, other than FleetCor in
its capacity as the Servicer, and in connection therewith, FleetCor shall
present itself to the public as an agent for the SPV and a legal entity separate
from the SPV;

(g) such Seller shall not conduct any of the business of the SPV in its own
name;

(h) such Seller shall not pay any liabilities of the SPV out of its own funds or
assets;

(i) such Seller shall maintain an arm’s-length relationship with the SPV;

(j) such Seller shall not assume or guarantee or become obligated for the debts
of the SPV or hold out its credit as being available to satisfy the obligations
of the SPV;

 

16



--------------------------------------------------------------------------------

(k) such Seller shall not acquire obligations of the SPV;

(l) such Seller shall allocate fairly and reasonably overhead or other expenses
that are properly shared with the SPV, including, without limitation, shared
office space;

(m) such Seller shall identify and hold itself out as a separate and distinct
entity from the SPV;

(n) such Seller shall correct any known misunderstanding respecting its separate
identity from the SPV;

(o) such Seller shall not enter into, or be a party to, any transaction with the
SPV, except in the ordinary course of its business and on terms which are
intrinsically fair and not less favorable to it than would be obtained in a
comparable arm’s-length transaction with an unrelated third party;

(p) such Seller shall not pay the salaries of the SPV’s employees, if any; and

(q) to the extent not already covered in paragraphs (a) through (p) above, such
Seller shall comply and/or act in accordance with all of the other separateness
covenants set forth in Section 3 of Exhibit IV to the Receivables Purchase
Agreement.

SECTION 6.5 Seller shall not become a Sanctioned Person. Such Seller, either in
its own right or through any third party, will not (a) have any of its assets in
a Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (b) do business in or with, or
derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(c) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (d) use the proceeds of any Purchase under this Agreement to fund any
operations in, finance any investments or activities in, or, make any payments
to, a Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism
Law. The funds used to repay such Seller’s obligations under the Transaction
Documents will not be derived from any unlawful activity. The Seller shall
comply with all Anti-Terrorism Laws. The Seller shall promptly notify the
Administrator in writing upon the occurrence of a Reportable Compliance Event.

ARTICLE VII

ADDITIONAL RIGHTS AND OBLIGATIONS

IN RESPECT OF RECEIVABLES

SECTION 7.1 Rights of the Buyer. Each Seller hereby authorizes the Buyer, the
SPV, the Servicer or their respective designees or assignees under the
Receivables Purchase Agreement (including, without limitation, the
Administrator) to take any and all steps in such Seller’s name necessary or
desirable, in their respective determination, to collect all amounts due under
any and all Receivables sold or otherwise conveyed or purported to be conveyed
by it hereunder, including, without limitation, endorsing the name of such
Seller on checks and other instruments representing Collections and enforcing
such Receivables and the provisions of the related Contracts that concern
payment and/or enforcement of rights to payment.

 

17



--------------------------------------------------------------------------------

SECTION 7.2 Responsibilities of the Sellers. Anything herein to the contrary
notwithstanding:

(a) Collection Procedures. Each Seller agrees to direct its respective Obligors
to make payments of Receivables that were billed or invoiced after December 14,
2014 sold or otherwise conveyed or purported to be conveyed by it hereunder
directly to a post office box related to the relevant Collection Account or
related Lock-Box at a Collection Account Bank. Each Seller further agrees to
transfer any Collections of Receivables sold or conveyed by it hereunder that it
receives directly to a Collection Account within two (2) Business Days of
receipt thereof, and agrees that all such Collections shall be deemed to be
received in trust for the Seller (as assignee of the Buyer) and the
Administrator (for the benefit of the Purchasers).

(b) Each Seller shall perform its obligations hereunder, and the exercise by the
Buyer or its assignees or designees of its rights hereunder shall not relieve
such Seller from such obligations.

(c) None of the Buyer, the SPV, the Servicer, the Purchasers, the Purchaser
Agents or the Administrator shall have any obligation or liability to any
Obligor or any other third Person with respect to any Receivables, Contracts
related thereto or any other related agreements, nor shall the Buyer, the SPV,
the Servicer, the Purchasers, the Purchaser Agents or the Administrator be
obligated to perform any of the obligations of such Seller thereunder (in each
case, with respect to the Servicer and the Performance Guarantors, except as set
forth in the Transaction Documents to which they are a party).

(d) Each Seller hereby grants to the Administrator an irrevocable power of
attorney, with full power of substitution, coupled with an interest, during the
occurrence and continuation of a Purchase and Sale Termination Event to take in
the name of such Seller all steps necessary or advisable to endorse, negotiate
or otherwise realize on any writing or other right of any kind held or
transmitted by such Seller or transmitted or received by the Buyer (whether or
not from such Seller) in connection with any Receivable sold or otherwise
conveyed or purported to be conveyed by it hereunder or Related Right.

SECTION 7.3 Further Action Evidencing Purchases. Each Seller agrees that from
time to time, at its expense, it will promptly execute and deliver all further
instruments and documents, and take all further action that the Buyer, the SPV,
the Servicer, the Administrator or any Purchaser Agent may reasonably request in
order to perfect, protect or more fully evidence the Transferred Assets
purchased by the Buyer hereunder, or to enable the Buyer, the SPV, the Servicer,
the Administrator or any Purchaser Agent to exercise or enforce any of its
rights hereunder or under any other Transaction Document. Without limiting the
generality of the foregoing, upon the request of the Buyer, the SPV, the
Administrator or any Purchaser Agent, such Seller will:

 

18



--------------------------------------------------------------------------------

(a) execute (if applicable), authorize and file such financing or continuation
statements, or amendments thereto or assignments thereof, and such other
instruments or notices, as may be necessary or appropriate; and

(b) on the Closing Date and from time to time, if requested thereafter, mark the
master data processing records that evidence or list such Receivables and
related Contracts with the legend set forth in Section 6.1(i).

Each Seller hereby authorizes the Buyer or its designee (including, without
limitation, the Administrator) to file one or more financing or continuation
statements, and amendments thereto and assignments thereof, without the
signature of such Seller, relative to all or any of the Receivables sold or
otherwise conveyed or purported to be conveyed by it hereunder and Related
Rights now existing or hereafter generated by such Seller. If any Seller fails
to perform any of its agreements or obligations under this Agreement, the Buyer
or its designee (including, without limitation, the Administrator) may (but
shall not be required to) itself perform, or cause the performance of, such
agreement or obligation, and the expenses of the Buyer or its designee
(including, without limitation, the Administrator) incurred in connection
therewith shall be payable by such Seller.

SECTION 7.4 Application of Collections. Any payment by an Obligor in respect of
any indebtedness owed by it to any Seller shall, except as otherwise specified
by such Obligor or required by applicable law and unless otherwise instructed by
the Servicer (with the prior written consent of the Administrator) or the
Administrator, be applied as a Collection of any Receivable or Receivables of
such Obligor to the extent of any amounts then due and payable thereunder before
being applied to any other indebtedness of such Obligor.

SECTION 7.5 Ordinary Course of Business. Each Seller and the Buyer represents
and warrants as to itself that if, notwithstanding the stated intentions of the
parties, the transactions contemplated hereby are characterized as loans secured
by the Transferred Assets, then each remittance of Collections by or on behalf
of such Seller to the Buyer under this Agreement will have been (i) in payment
of a debt incurred by such Seller in the ordinary course of business or
financial affairs of such Seller and the Buyer and (ii) made in the ordinary
course of business or financial affairs of such Seller and the Buyer.

ARTICLE VIII

PURCHASE AND SALE TERMINATION EVENTS

SECTION 8.1 Purchase and Sale Termination Events. Each of the following events
or occurrences described in this Section 8.1 shall constitute a “Purchase and
Sale Termination Event” for purposes of this Agreement:

(a) Any Seller shall fail to make when due any payment or deposit to be made by
it under this Agreement or any other Transaction Document to which it is a party
and such failure shall remain unremedied for three (3) Business Days; or

(b) Any representation or warranty made or deemed to be made by any Seller (or
any of its officers) under or in connection with this Agreement, any other
Transaction Documents to which it is a party, or any other information or report
delivered pursuant hereto or thereto shall prove to have been incorrect or
untrue in any material respect when made or deemed made or delivered; or

 

19



--------------------------------------------------------------------------------

(c) Any Seller shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement or any other Transaction Document to which
it is a party on its part to be performed or observed and such failure shall
continue for thirty (30) days after the earlier of such Seller’s knowledge or
notice thereof.

SECTION 8.2 Remedies.

(a) Optional Termination. Upon the occurrence of a Purchase and Sale Termination
Event, the Buyer shall have the option, by notice to the Sellers (with a copy to
the Administrator), to declare the Purchase Facility as terminated.

(b) Remedies Cumulative. Upon any termination of the Purchase Facility pursuant
to Section 8.2(a), the Buyer shall have, in addition to all other rights and
remedies under this Agreement, all other rights and remedies provided under the
UCC of each applicable jurisdiction and other applicable laws, which rights
shall be cumulative.

ARTICLE IX

INTENTIONALLY OMITTED

ARTICLE X

MISCELLANEOUS

SECTION 10.1 Amendments, etc.

(a) The provisions of this Agreement may from time to time be amended, modified
or waived, if such amendment, modification or waiver is in writing and executed
by the Buyer and each Seller, with the prior written consent of the SPV, the
Administrator and the Majority Purchaser Agents.

(b) No failure or delay on the part of the Buyer, the SPV, the Servicer, the
Administrator, any Purchaser Agent, any Seller or any third party beneficiary in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power or right preclude any
other or further exercise thereof or the exercise of any other power or right.
No notice to or demand on the Buyer, the SPV, the Servicer, the Administrator,
any Purchaser Agent or any Seller in any case shall entitle it to any notice or
demand in similar or other circumstances. No waiver or approval by the Buyer,
the SPV, the Administrator, any Purchaser Agent or the Servicer under this
Agreement shall, except as may otherwise be stated in such waiver or approval,
be applicable to subsequent transactions. No waiver or approval under this
Agreement shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.

 

20



--------------------------------------------------------------------------------

(c) The Transaction Documents contain a final and complete integration of all
prior expressions by the parties hereto with respect to the subject matter
thereof and shall constitute the entire agreement among the parties hereto with
respect to the subject matter thereof, superseding all prior oral or written
understandings.

SECTION 10.2 Notices, etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile communication) and shall be delivered or sent by facsimile, or by
overnight mail, to the intended party at the mailing address or facsimile number
of such party set forth under its name on the signature pages hereof or at such
other address or facsimile number as shall be designated by such party in a
written notice to the other parties hereto or in the case of the Administrator
or any Purchaser Agent, at their respective address for notices pursuant to the
Receivables Purchase Agreement. All such notices and communications shall be
effective (i) if delivered by overnight mail, when received, and (ii) if
transmitted by facsimile, when sent, receipt confirmed by telephone or
electronic means.

SECTION 10.3 No Waiver; Cumulative Remedies. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law. Without limiting
the foregoing, each Seller hereby authorizes the Buyer, at any time and from
time to time, to the fullest extent permitted by law, to set off, against any
obligations of such Seller to the Buyer arising in connection with the
Transaction Documents that are then due and payable or that are not then due and
payable but have accrued, any and all indebtedness at any time owing by the
Buyer to or for the credit or the account of such Seller.

SECTION 10.4 Binding Effect; Assignability. This Agreement shall be binding upon
and inure to the benefit of the Buyer and each Seller and their respective
successors and permitted assigns. No Seller may assign any of its rights
hereunder or any interest herein without the prior written consent of the Buyer,
the SPV, the Administrator and each Purchaser Agent, except as otherwise herein
specifically provided. This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms, and shall remain
in full force and effect until such time as the parties hereto shall agree. The
rights and remedies with respect to any breach of any representation and
warranty made by any Seller pursuant to Article V shall be continuing and shall
survive any termination of this Agreement.

SECTION 10.5 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 10.6 Intentionally Omitted.

SECTION 10.7 SUBMISSION TO JURISDICTION. EACH PARTY HERETO HEREBY IRREVOCABLY
(a) SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY COURT OF THE STATE OF NEW
YORK OR THE FEDERAL COURT OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW
YORK OVER ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY TRANSACTION
DOCUMENT; (b) AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN SUCH STATE OR UNITED

 

21



--------------------------------------------------------------------------------

STATES FEDERAL COURT; (c) WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO
SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING; (d) IRREVOCABLY CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH PROCESS TO SUCH
PERSON AT ITS ADDRESS SPECIFIED IN SECTION 10.2; AND (e) AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS SECTION 10.7 SHALL AFFECT THE COMPANY’S RIGHT
TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING ANY
ACTION OR PROCEEDING AGAINST ANY SELLER OR ITS PROPERTY IN THE COURTS OF ANY
OTHER JURISDICTIONS.

SECTION 10.8 WAIVER OF JURY TRIAL. EACH PARTY HERETO WAIVES ANY RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER OR
RELATING TO THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT, OR ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH OR ARISING FROM ANY RELATIONSHIP EXISTING IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, AND AGREES
THAT (a) ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY AND (b) ANY PARTY HERETO (OR ANY ASSIGNEE OR THIRD PARTY
BENEFICIARY OF THIS AGREEMENT) MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF ANY OTHER
PARTY OR PARTIES HERETO TO WAIVER OF ITS OR THEIR RIGHT TO TRIAL BY JURY.

SECTION 10.9 Captions and Cross References; Incorporation by Reference. The
various captions (including, without limitation, the table of contents) in this
Agreement are included for convenience only and shall not affect the meaning or
interpretation of any provision of this Agreement. References in this Agreement
to any underscored Section or Exhibit are to such Section or Exhibit of this
Agreement, as the case may be. The Exhibits hereto are hereby incorporated by
reference into and made a part of this Agreement.

SECTION 10.10 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same Agreement.

SECTION 10.11 Acknowledgment and Agreement. By execution below, each Seller
expressly acknowledges and agrees that all of the Buyer’s rights, title, and
interests in, to, and under this Agreement (but not its obligations), shall be
assigned by the Buyer to the SPV pursuant to the Purchase and Sale Agreement,
and by the SPV to the Administrator (for the benefit of the Purchasers) pursuant
to the Receivables Purchase Agreement, and each Seller consents to such
assignments. Each of the parties hereto acknowledges and agrees that the SPV,

 

22



--------------------------------------------------------------------------------

the Purchasers, the Purchaser Agents and the Administrator are third party
beneficiaries of the rights of the Buyer arising hereunder and under the other
Transaction Documents to which any Seller is a party.

SECTION 10.12 No Proceeding. Each Seller hereby agrees that it will not
institute, or join any other Person in instituting, against the SPV any
Insolvency Proceeding so long as any of the Demand Notes remains outstanding and
for at least one year and one day following the day on which the aggregate
outstanding principal amount of each Demand Note is paid in full. The agreements
in this Section 10.12 shall survive any termination of this Agreement.

[Signature Pages Follow]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the date first above
written.

 

COMDATA INC., as Buyer

By:

/s/ Robert E. Kribbs

Name:

Robert E. Kribbs

Title:

Vice President, Treasurer

Address:

Comdata Inc. 5301 Maryland Way Brentwood, TN 37027

 

S-1 Receivables Purchase and Sale Agreement



--------------------------------------------------------------------------------

COMDATA TN, INC., as a Seller

By:

/s/ Lisa E. Peerman

Name:

Lisa E. Peerman

Title:

Address:

Comdata TN, Inc 5301 Maryland Way Brentwood, TN 37027

COMDATA NETWORK, INC. OF

CALIFORNIA, as a Seller

By:

/s/ Lisa E. Peerman

Name:

Lisa E. Peerman

Title:

Address:

Comdata Network, Inc. of California 5301 Maryland Way Brentwood, TN 37027

 

Schedule I-1 Receivables Purchase and Sale Agreement



--------------------------------------------------------------------------------

Schedule I

LOCATION OF EACH SELLER

 

Seller

   Location

Comdata TN, Inc.

   Tennessee

Comdata Network, Inc. of California

   California

 

   S-2    Purchase and Sale Agreement



--------------------------------------------------------------------------------

Schedule II

LOCATION OF BOOKS AND RECORDS OF SELLERS

 

Seller

  

Location of Books and Records

Comdata TN, Inc.

  

Accounting and Non-Accounting Records

5301 Maryland Way

Brentwood, TN 37027

Comdata Network, Inc. of California

  

Accounting and Non-Accounting Records

5301 Maryland Way

Brentwood, TN 37027

 

   Schedule II-1    Receivables Purchase and Sale Agreement



--------------------------------------------------------------------------------

Schedule III

TRADE NAMES

None.

 

Schedule III-1 Receivables Purchase and Sale Agreement



--------------------------------------------------------------------------------

Schedule IV

ACTIONS/SUITS

None.

 

Schedule IV-1 Receivables Purchase and Sale Agreement



--------------------------------------------------------------------------------

Exhibit A

FORM OF PURCHASE REPORT

Seller:              [Name of Seller]

Purchaser:       Comdata Inc.

Payment Date:

 

1. Outstanding Balance of Receivables Purchased:

 

2. Fair Market Value Discount:

1/{1 + [(Prime Rate x Days’ Sales Outstanding]}

365

Where:

Prime Rate =             

Days’ Sales Outstanding =             

 

3. Purchase Price (1 x 2) = $            

 

Exhibit A-1 Receivables Purchase and Sale Agreement



--------------------------------------------------------------------------------

Exhibit B

[Form of]

DEMAND NOTE

New York, New York

[                    ]

FOR VALUE RECEIVED, the undersigned, COMDATA INC., a Delaware corporation (the
“Buyer”), promises to pay to [                    ], a [                    ]
(“Seller”), on the terms and subject to the conditions set forth herein and in
the Receivables Purchase and Sale Agreement referred to below, the aggregate
unpaid Purchase Price of all Receivables purchased by the Buyer from Seller
pursuant to such Receivables Purchase and Sale Agreement, as such unpaid
Purchase Price is shown in the records of Seller.

1. Seller Purchase and Sale Agreement. This Demand Note is one of the Demand
Notes described in, and is subject to the terms and conditions set forth in,
that certain Receivables Purchase and Sale Agreement dated as of November 14,
2014 (as the same may be amended, supplemented, amended and restated or
otherwise modified in accordance with its terms, the “Receivables Purchase and
Sale Agreement”), among the Buyer, the Seller, and the various entities listed
thereto as Sellers. Reference is hereby made to the Receivables Purchase and
Sale Agreement for a statement of certain other rights and obligations of the
Buyer and the Seller.

2. Definitions. Capitalized terms used (but not defined) herein have the
meanings assigned thereto in the Receivables Purchase and Sale Agreement and in
Exhibit I to the Receivables Purchase Agreement (as defined in the Receivables
Purchase and Sale Agreement). In addition, as used herein, the following terms
have the following meanings:

“Final Maturity Date” means the Payment Date immediately following the date that
falls one year and one day after the Facility Termination Date.

“Interest Period” means the period from and including a Payment Date (or, in the
case of the first Interest Period, the date hereof) to but excluding the next
Payment Date.

“PNC Prime Rate” means, with respect to any Purchaser, the rate of interest in
effect for such day as publicly announced from time to time by the applicable
Purchaser Agent (or applicable Related Committed Purchaser) as its “reference
rate”. Such “reference rate” is set by the applicable Purchaser Agent based upon
various factors, including the applicable Purchaser Agent’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above or below
such announced rate.

 

Exhibit B-1 Receivables Purchase and Sale Agreement



--------------------------------------------------------------------------------

3. Interest. The Buyer promises to pay interest on this Demand Note as follows:

(a) Prior to the Final Maturity Date, the aggregate unpaid Purchase Price from
time to time outstanding during any Interest Period shall bear interest at the
PNC Prime Rate; and

(b) From (and including) the Final Maturity Date to (but excluding) the date on
which the entire aggregate unpaid Purchase Price is fully paid, the aggregate
unpaid Purchase Price from time to time outstanding shall bear interest at a
rate per annum equal to the rate of interest publicly announced from time to
time by PNC Bank, National Association, as its “base rate”, “reference rate” or
other comparable rate, as determined by the Servicer.

4. Interest Payment Dates. The Buyer shall pay accrued interest on this Demand
Note upon Seller’s demand and shall pay accrued interest on the amount of each
principal payment made in cash at the time of such principal payment.

5. Basis of Computation. Interest accrued hereunder that is computed by
reference to the PNC Prime Rate shall be computed for the actual number of days
elapsed on the basis of a 365- or 366-day year.

6. Principal Payment Dates. Payments of the principal amount of this Demand Note
shall be made as follows:

(a) The principal amount of this Demand Note shall be reduced by an amount equal
to each payment deemed made pursuant to Section 3.3 of the Receivables Purchase
and Sale Agreement;

(b) The entire remaining unpaid Purchase Price of all Receivables purchased by
the Buyer from Seller pursuant to the Receivables Purchase and Sale Agreement
shall be paid on the Final Maturity Date;

(c) All or any portion of the unpaid Purchase Price of all Receivables purchased
by the Buyer from Seller pursuant to the Receivables Purchase and Sale Agreement
shall be paid by the Buyer upon Seller’s demand.

The principal amount of and accrued interest on this Demand Note may be prepaid
by, and in the sole discretion of the Buyer, on any Business Day without premium
or penalty.

7. Payment Mechanics. All payments of principal and interest hereunder are to be
made in lawful money of the United States of America in the manner specified in
Article III of the Receivables Purchase and Sale Agreement.

8. Enforcement Expenses. The Buyer agrees to pay all expenses, including
reasonable attorneys’ fees and legal expenses, incurred by Seller in seeking to
collect any amounts payable hereunder which are not paid when due.

9. No Third-Party Obligations. For the avoidance of doubt, none of the SPV, the
Administrator, the Purchaser Agents, the Purchasers or any of their respective
assignees has or shall have any liability or obligation to Seller or any other
Person under or in respect of this Demand Note. The SPV, the Administrator, the
Purchase Agents, the Purchasers and their respective assigns are intended third
party beneficiaries of this Section 9.

 

Exhibit B-2 Receivables Purchase and Sale Agreement



--------------------------------------------------------------------------------

10. General. No failure or delay on the part of Seller in exercising any power
or right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power or right preclude any other or further
exercise thereof or the exercise of any other power or right. No amendment,
modification or waiver of, or consent with respect to, any provision of this
Demand Note shall in any event be effective unless (i) the same shall be in
writing and signed and delivered by the Buyer and Holder and (ii) all consents
required for such actions under the Transaction Documents shall have been
received by the appropriate Persons.

11. Maximum Interest. Notwithstanding anything in this Demand Note to the
contrary, the Buyer shall never be required to pay unearned interest on any
amount outstanding hereunder and shall never be required to pay interest on the
principal amount outstanding hereunder at a rate in excess of the maximum
nonusurious interest rate that may be contracted for, charged or received under
applicable federal or state law (such maximum rate being herein called the
“Highest Lawful Rate”). If the effective rate of interest which would otherwise
by payable under this Demand Note would exceed the Highest Lawful Rate, or if
the holder of this Demand Note shall receive any unearned interest or shall
receive monies that are deemed to constitute interest which would increase the
effective rate of interest payable by the Buyer under this Demand Note to a rate
in excess of the Highest Lawful Rate, then (i) the amount of interest which
would otherwise be payable by the Buyer under this Demand Note shall be reduced
to the amount allowed by applicable law, and (ii) any unearned interest paid by
the Buyer or any interest paid by the Buyer in excess of the Highest Lawful Rate
shall be refunded to the Buyer. Without limitation of the foregoing, all
calculations of the rate of interest contracted for, charged or received by
Seller under this Demand Note that are made for the purpose of determining
whether such rate exceeds the Highest Lawful Rate applicable to Seller (such
Highest Lawful Rate being herein called the “Seller’s Maximum Permissible Rate”)
shall be made, to the extent permitted by usury laws applicable to Seller (now
or hereafter enacted), by amortizing, prorating and spreading in equal parts
during the actual period during which any amount has been outstanding hereunder
all interest at any time contracted for, charged or received by Seller in
connection herewith. If at any time and from time to time (i) the amount of
interest payable to Seller on any date shall be computed at Seller’s Maximum
Permissible Rate pursuant to the provisions of the foregoing sentence and
(ii) in respect of any subsequent interest computation period the amount of
interest otherwise payable to Seller would be less than the amount of interest
payable to Seller computed at Seller’s Maximum Permissible Rate, then the amount
of interest payable to Seller in respect of such subsequent interest computation
period shall continue to be computed at Seller’s Maximum Permissible Rate until
the total amount of interest payable to Seller shall equal the total amount of
interest which would have been payable to Seller if the total amount of interest
had been computed without giving effect to the provisions of the foregoing
sentence.

12. Governing Law. THIS COMPANY NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF).

 

Exhibit B-3 Receivables Purchase and Sale Agreement



--------------------------------------------------------------------------------

13. Captions. Paragraph captions used in this Demand Note are for convenience
only and shall not affect the meaning or interpretation of any provision of this
Demand Note.

 

Exhibit B-4 Receivables Purchase and Sale Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Buyer has caused this Demand Note to be executed as of
the date first written above.

 

COMDATA INC.

By:

 

Name:

 

Title:

 

 

Exhibit B-5 Receivables Purchase and Sale Agreement



--------------------------------------------------------------------------------

 

Exhibit C-1 Receivables Purchase and Sale Agreement